DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/21 has been entered. 
Response to Amendment
	Applicant's arguments and amendments filed on 6/7/21 are acknowledged.  Claims 1-44 and 71 have been canceled.  Claims 45 and 63 have been amended.  Claims 45-70 and 72-74 are pending rejection below:  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 45-62, 64-70, 73, and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev USPA_20120040582_A1 in view of Squires USPA_20080032114_A1 and Pike USPN_5759926.
1.	Regarding Claims 45, 47-50, 52-62, 64-70, 73, and 74, Topolkaraev discloses forming garments such as clothing, shoe coverings, and surgical gowns/drapes (paragraph 0105) comprising its inventive fibers (corresponds to claimed fiber of claimed polymeric material) which can be made by polylactic acid (corresponds to claimed matrix polyester) and also be blended with polyolefins (corresponds to claimed polyolefin matrix polymer) (paragraph 0036); wherein said polylactic acid (corresponds to claimed matrix polyester) is in an amount greater than 70 wt% (Claim 12) with a polyepoxide (corresponds to claimed polymeric nanoinclusion additive) in an amount ranging from 0.05 to 10 wt% (paragraph 0052), and a polymeric toughening additive (corresponds to claimed microinclusion additive) in an amount ranging from 1 to 25 wt% (paragraph 0070), to form a thermoplastic composition (corresponds to claimed thermoplastic composition) (Abstract, paragraph 0054).  Furthermore, Topolkaraev discloses that said polyepoxide (corresponds to claimed nanoinclusion additive) can be added into the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) in the form of discrete domains having a dimension of less than 500 nanometers while said polymeric toughening additive (corresponds to claimed Topolkaraev discloses that said polymeric toughening additive (corresponds to claimed microinclusion additive) can be a polyolefin (paragraph 0065).  Topolkaraev also discloses that said domains in the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) can be subjected to strain/stress during drawing (paragraphs 0055, 0096, 0097) which according to Applicants’ Specification (see Pre-Pub paragraphs 0025, 0027) would cause pores to form besides said domains, both microscale and nanoscale.  Therefore, the Examiner respectfully submits that when drawn, it would be expected for micropores and nanopores to inherently form next to said domains with a size corresponding to said domains, i.e. micropores and nanopores, as is being claimed by Applicants.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  Moreover, Topolkaraev discloses axial dimensions after drawing to range from 10 microns to 300 microns (paragraph 0095).  Topolkaraev discloses using Fusabond MD-353D (DuPont) in its inventive Example (paragraph 0169) which is a maleic anhydride grafted polypropylene copolymer (corresponds to claimed maleated polyolefin).  Lastly, given the similarities between the claimed invention and that of Topolkaraev it can be 
2.	As for Applicants’ claimed building insulation limitations, Squires discloses forming insulation systems (Title) that can use polymeric fibers (Claim 133) such as thermoplastic fibers (paragraph 0112) in applications such as in clothing, apparel, gloves (paragraph 0001), which are also applications used by Topolkaraev, but additionally for insulating systems (paragraph 0040) for roofs, housewraps (corresponds to claimed wrap), roofs (paragraph 0001), walls (paragraphs 0010, 0012), adjacent to wall cavities (corresponds to claimed panels/envelopes), having additional layers (paragraph 0040; corresponds to claimed additional layers of material in Claim 56), that can be positioned adjacent to interior and exterior walls (can correspond to claimed exterior coverings too) (paragraph 0040).  Thus, it would’ve been obvious to one of ordinary skill in the art at the time the invention was made to use its invention for other applications from prior art for purposes of expanding the utility of its invention.
3.	Regarding Claims 45 and 46, given the similarities between the claimed invention and that of Topolkaraev in view of Squires and Pike it can be said that these properties would be inherently found too.
4.	Also, Topolkaraev does not disclose the claimed yarn or film features of instant Claim 45.
5.	Pike discloses a fabric (Title) that can be used in sterilization wraps, wipes, absorbent articles, garments, disposable articles (column 10, lines 55-63), in diapers, training pants, sanitary napkins, and various drapes (column 11, lines 25-30), similar to Topolkaraev (paragraph 0105). Furthermore, Pike discloses using fibers and filaments 
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fibers, of Topolkaraev, by using them in the form of spun yarn in woven fabrics, as disclosed by Pike. One of ordinary skill in the art would have been motivated in doing so in order to further the utility of its invention in wovens too.
7.	Regarding Claim 51, Topolkaraev in view of Squires and Pike suggests using aliphatic polyester, aromatic polyester, alkylene glycol, and alkane diols (Topolkaraev:  paragraphs 0072, 0074).
Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev USPA_20120040582_A1 in view of Squires USPA_20080032114_A1 and Pike USPN_5759926, as applied to Claim 45, and further in view of Monette USPN_5288555.
8.	Regarding Claim 72, Topolkaraev in view of Squires and Pike does not explicitly disclose using an interphase modifier.
9.	Monette teaches a fiber embedded in a matrix where said fiber and matrix have differing elastic modulus (Abstract).  Monette teaches using polyolefin in a continuous matrix and teaches that interphase materials are incorporated to enhance performance and provide properties such as toughness (column 16, lines 4-22)/
Topolkaraev in view of Squires and Pike, by using the interphase modifier material, of Monette.  One of ordinary skill in the art would have been motivated in doing so in order to enhance performance like toughness in its own material.
Claims 45-70, 73, and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev USPA_20120040582_A1 in view of Tsai USPN_5800758, Squires USPA_20080032114_A1, and Pike USPN_5759926.
11.	Regarding Claims 45, 47-50, 52-62, 64-70, 73, and 74, Topolkaraev discloses forming garments such as clothing, shoe coverings, and surgical gowns/drapes (paragraph 0105) comprising its inventive fibers (corresponds to claimed fiber of claimed polymeric material) which can be made by polylactic acid (corresponds to claimed matrix polyester) and also be blended with polyolefins (corresponds to claimed polyolefin matrix polymer) (paragraph 0036); wherein said polylactic acid (corresponds to claimed matrix polyester) is in an amount greater than 70 wt% (Claim 12) with a polyepoxide (corresponds to claimed polymeric nanoinclusion additive) in an amount ranging from 0.05 to 10 wt% (paragraph 0052), and a polymeric toughening additive (corresponds to claimed microinclusion additive) in an amount ranging from 1 to 25 wt% (paragraph 0070), to form a thermoplastic composition (corresponds to claimed thermoplastic composition) (Abstract, paragraph 0054).  Furthermore, Topolkaraev discloses that said polyepoxide (corresponds to claimed nanoinclusion additive) can be added into the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) in the form of discrete domains having a dimension of less than 500 nanometers while said Topolkaraev discloses that said polymeric toughening additive (corresponds to claimed microinclusion additive) can be a polyolefin (paragraph 0065).  Topolkaraev also discloses that said domains in the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) can be subjected to strain/stress during drawing (paragraphs 0055, 0096, 0097) which according to Applicants’ Specification (see Pre-Pub paragraphs 0025, 0027) would cause pores to form besides said domains, both microscale and nanoscale.  Furthermore, Topolkaraev discloses axial dimensions after drawing to range from 10 microns to 300 microns (paragraph 0095).  Lastly, Topolkaraev discloses using Fusabond MD-353D (DuPont) in its inventive Example (paragraph 0169) which is a maleic anhydride grafted polypropylene copolymer (corresponds to claimed maleated polyolefin).
12.	However, Topolkaraev does not explicitly disclose drawing its film material that would induce the claimed pores with the claimed properties mentioned.  Also, Topolkaraev does not disclose the claimed hydrohead value. Lastly, Topolkaraev does not disclose the use of the claimed yarns of instant Claim 45.
13.	Tsai discloses forming porous films using porous fibers (column 16, lines 26-28), with improved properties (Title) that can comprise a polymer material, such as polyesters (column 3, lines 54-55) as well as fillers (Abstract).  Tsai discloses that porous films (corresponds to claimed limitation of instant Claim 63) have been made by incorporating filler particles into a polymer material and stretching  Tsai also discloses using polyolefin fillers having a dimension in the micro and nanoscale levels (corresponds to claimed polymeric nanoinclusion and microinclusion additives) (column 11, lines 1-10).  Tsai discloses that its invention results in films having high water vapor transmission rate (corresponds to claimed limitation of instant Claim 45) (column 2, lines 1-6), improved breathability in articles such as surgical gowns (Topolkaraev also discloses forming surgical gown drape garments as stated above), and improved tactile and aesthetic properties (column 2, line 65 – column 3, line 7).  Tsai further discloses that the draw elongation during stretching can be within the range of about 1 - 4 (where “draw elongation” is the measurement of the length before and after) (column 2, lines 52-59) which falls within the same draw ratio range used by Applicants in their Specification (see pre-pub paragraph 0083).  And that the aspect ratio of its pores can be less than about 30 (column 19, lines 43-49), which teaches Applicants’ range in Claim 53.  Moreover, Tsai discloses that parameters, such as said stretching, can contribute towards a desired pore volume content, pore size, pore distribution, and arrangement of pores (column 3, lines 26-40).  More explicitly, Tsai discloses that pore size and number of pores can be controlled by the filler particle size and filler particle size distribution, and that the conditions and modes of the stretch processing, such as the selection of the draw ratio(s) can help determine the resultant pore shape and size, as well as the interconnectivity of the porous structure. Furthermore, Tsai discloses that the porous morphology within the final porous film can be controlled by various factors during the Tsai discloses that “[i]t has been found that the wettability should be provided not only on the surface of the film but also within the porous or microporous channel structure to provide a driving force for liquid flow into intrinsic, internal regions of the material. A major factor which can affect the access of liquid (e.g. water) into the microporous film structure can include the specific permeability of the film material, as determined by the pore geometry (pore size and size distribution) and by the connectivity and tortuosity of the three-dimensional pore structure. Other major factors can include the liquid viscosity, the liquid surface tension, the contact angle of liquid with microporous media, and the thickness of the material. As a result, the technique of the invention has been configured to provide porous film materials with specific microporous structures having controlled liquid permeability and to provide for particular interactions between the liquid with the microporous structure, such as by reducing or otherwise affecting the liquid viscosity and surface tension (column 3, lines 8-25).
14.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polymeric material, of Topolkaraev, by stretching in the manner, of Tsai.  One of ordinary skill in the art would have been motivated in doing so in order to obtain high water vapor transmission rate, improved tactile and aesthetic properties, and improved breathability in the surgical gowns, of Topolkaraev, as disclosed by Tsai.  Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the “pore geometry (pore size and size distribution) and by the connectivity and tortuosity of the three-dimensional pore Topolkaraev, as detailed by Tsai above.  One of ordinary skill in the art would have been motivated in tailoring its liquid permeability according to the details disclosed by Tsai so as to increase the utility of the invention of Tsai’s absorbent membrane structure in a variety of different applications where differing permeabilities would be needed (Topolkaraev:  paragraph 0105).  This would then give the ability to control the claimed hydrohead value based on end-user product specifications.  Applicants have not indicated how the instantly claimed hydrohead values result in unexpected and surprising properties.
15.	Once the process technique of stretching of Tsai is applied the claimed aspect ratio, total pore volume, micropore size, and nanopore size limitations will inherently occur on account of the draw ratios and discrete domains, of Topolkaraev in view of Tsai, being the same.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  Alternatively, given that Tsai discloses detailed information above on how to obtain a desired pore size, it would therefore be expected for one of ordinary skill in the art to know how to use such known techniques in obtained pore sizes within the micro and nanoscale, total pore volume, and aspect ratios as disclosed also by Tsai and as being claimed by Applicants.  Applicants have 
16.	As for Applicants’ claimed building insulation limitations, Squires discloses forming insulation systems (Title) that can use polymeric fibers (Claim 133) such as thermoplastic fibers (paragraph 0112) in applications such as in clothing, apparel, gloves (paragraph 0001), which are also applications used by Topolkaraev in view of Tsai, but additionally for insulating systems (paragraph 0040) for roofs, housewraps (corresponds to claimed wrap), roofs (paragraph 0001), walls (paragraphs 0010, 0012), adjacent to wall cavities (corresponds to claimed panels/envelopes), having additional layers (paragraph 0040; corresponds to claimed additional layers of material in Claim 56), that can be positioned adjacent to interior and exterior walls (can correspond to claimed exterior coverings too) (paragraph 0040).  Thus, it would’ve been obvious to one of ordinary skill in the art at the time the invention was made to use its invention for other applications from prior art for purposes of expanding the utility of its invention.
17.	Pike discloses a fabric (Title) that can be used in sterilization wraps, wipes, absorbent articles, garments, disposable articles (column 10, lines 55-63), in diapers, training pants, sanitary napkins, and various drapes (column 11, lines 25-30), similar to Topolkaraev (paragraph 0105). Furthermore, Pike discloses using fibers and filaments that can be formed into a nonwoven fabric or processed into a woven fabric (corresponds to claimed limitation of instant Claim 45), such as using spun yarn (corresponds to claimed yarn limitation) of the staple fibers or continuous filaments can be processed into a woven fabric by a conventional textile weaving process (column 8, lines 20-32). 
Topolkaraev, by using them in the form of spun yarn in woven fabrics, as disclosed by Pike. One of ordinary skill in the art would have been motivated in doing so in order to further the utility of its invention in wovens too.
19.	Finally, Topolkaraev in view of Tsai, Squires, and Pike suggests a WVTR of 500 g/m2/24 hrs (Tsai:  column 18, lines 8-19).  Alternatively, given the similarities between the claimed invention and that of Topolkaraev in view of Tsai, Squires, and Pike it can be said that these properties of instant Claims 45 and 46 would be inherently found too.
20.	Regarding Claim 51, Topolkaraev in view of Tsai, Squires, and Pike suggests using aliphatic polyester, aromatic polyester, alkylene glycol, and alkane diols (Topolkaraev:  paragraphs 0072, 0074).
21.	Regarding Claim 63, Topolkaraev in view of Tsai, Squires, and Pike suggests forming porous films using porous fibers (Tsai: column 16, lines 26-28), with improved properties (Tsai: Title) that can comprise a polymer material, such as polyesters (Tsai: column 3, lines 54-55).  It would have been obvious to expand the utility of ones invention by using it to form films as well.
Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev USPA_20120040582_A1 in view of Tsai USPN_5800758, Squires USPA_20080032114_A1, and Pike USPN_5759926, as applied to Claim 45, and further in view of Monette USPN_5288555.
22.	Regarding Claim 72, Topolkaraev in view of Tsai, Squires, and Pike does not explicitly disclose using an interphase modifier.
Monette teaches a fiber embedded in a matrix where said fiber and matrix have differing elastic modulus (Abstract).  Monette teaches using polyolefin in a continuous matrix and teaches that interphase materials are incorporated to enhance performance and provide properties such as toughness (column 16, lines 4-22)/
24.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thermoplastic composition, of Topolkaraev in view of Tsai, Squires, and Pike, by using the interphase modifier material, of Monette.  One of ordinary skill in the art would have been motivated in doing so in order to enhance performance like toughness in its own material.
Response to Arguments
Applicant's arguments filed 6/7/21 have been fully considered but they are not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 10, 2021